Sullivan, J.
This was a bill in chancery, filed by Burtch and Heberd, to correct an alleged mistake in a contract en*373tered into between Jones and one Copley, and by Copley assigned to the complainants. The contract, as set forth in the bill, was as follows, viz. * For value received, I assign to Gustavus Copley all my right and interest in a judgment in my favour, as assignee of William Keith, against' James Dunn and David J. Hollingsworth for 500 dollars and interest, in the Knox Circuit Court; and if the judgment cannot be collected, then I bind myself to pay said Copley the amount of said judgment. Witness, &c. — Morgan Jones, (l. s.)” Copley afterwards duly' assigned the contract to Burtch & Heberd. The complainants state that there was no such judgment as that named in the contract; that a suit had been instituted in favour of Jones against, Dunn and Hollingsworth, but that process having been served on Dunn only, the judgment was against him alone; that the parties to the contract were mistaken in supposing the judgment to be against Dunn and Hollingsworth. They further state, that they have made, by an execution on the judgment, the sum of 112 dollars and-84 cenfs; that Dunn has no property on which the residue can be levied, &c. The prayer of the bill is that the mistake may be corrected, and that a decree may be entered in favour of the complainants against Jones, for the amount due them.
The answer of Jones denies the mistake as charged in the bill. He alleges that he only .intended to assign to Copley the judgment against Dunn, and the right to proceed against Hollingsworth by due course of law, &c.
The Court decreed in favour of the complainants.
Whether there be a mistake. in the foregoing contract, or to what extent a Court of chancery would go in correcting it if there were one, it is not necessary to detérmine. The object of the complainants’ bill is to recover in damages from Jones, the residue of the judgment uncollected from Dunn. The contract between Jones and Copley is, under our statute, assignable, and the complainants^ as the assignees of Copley, have a plain and adequate remedy at law against Jones on the covenants cohtained in it.
We are not now required to decide what covenants the contract contains. It is only necessary to say that the com*374plainants’ remedy at law is so full and complete, that a Court of chancery has not jurisdiction of the matter.
S. Judah, for the appellant. ■
A. T. Ellis and R. Crawford, for the appellees.

Per Curiam.

The decree is reversed with costs. Cause remanded, &c.